Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
The following is a NON FINAL Office action in reply to the Arguments/ Remarks received on October 25, 2022.

	
	 
Status of Claims
Claims 1, 3-6, 9-13, 15,18 and 20-22 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15,18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2014/0074820) and Tseng (2012/0105476) in view of Howard (2013/0218912).

Claim 1 and 13 and 20
Murphy discloses rendering content items based at least in part on a location associated with the user: 
receiving, by one or more processors, a request for search results from a user device, the request comprising one or more keywords identifying a location; identifying, by the one or more processors, a content item for delivery to the user device responsive to the request, the content item associated with a content location; identifying, by the one or more processors, a predetermined bounding region corresponding to the location identified in the request by the one or more keywords  (Murphy [0004][0004]) See at least “This document discusses systems and techniques for defining relevant areas for business entities that have campaigns relating to a user's search query.” See also [0005] “Determining an appropriate size of a geographic area that is relevant to a person's search can be made part of the content selection process.”
wherein a size of the predetermined bounding region is based at least in part on a threshold travel distance, associated with a type of product or service offered by a sponsor of the content item, stored in a travel distance repository (Murphy [0009][0014]); See at least “the relevance area differs by one or more of business category or region. In some implementations, the relevance area is dependent on a population density associated with the location.”
Murphy does not explicitly disclose a map link. Tseng teaches:
identifying, by the one or more processors, one or more location extensions that correspond to the content location of the content item, wherein one location extension of the one or more location extensions includes a map link and instructions that, when executed by the user device, causes the user device to present the content location in a map in a context of a surrounding area of the  content location in response to selection of the map link (Tseng [0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.” See also [0056] “the user selects the annotation to cause a map showing directions from the user's current location to the restaurant. The user can elect to view walking directions and follow the directions in order to get to the restaurant.”
determining, by the one or more processors, that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region (Tseng [0018][0021][0022]); See “The user further enters in a search string of "Pizza." In this example, the range clipping of which results are returned occurs in two ways. The first type of range clipping is distance clipping. The minimum and maximum distance bounds 120 and 122 indicated by the user are used to exclude geo-coded data associated with locations outside of the bounds.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Murphy, the use of a map view, as taught by Tseng, to help the user arrive to the destination that is offering content.
Murphy nor Tseng explicitly teach using the map to gather information about the location extension. Howard teaches:
generating, by the one or more processors, based on the determination that the content location corresponding to the content item and the one location extension is included in the predetermined bounding region, a web page including the content item with the one location extension including the map link and the instructions that, when executed by the user device, causes the user device to present the content location in the map in the context of the surrounding area in response to selection of the map link (Howard [0031][0032]). See at least “a user may simply select a location on a map (using a pointing device, such as a mouse, or a finger or stylus with a touch screen display) to indicate his current location, or a location at which the user will be at some future time and from which the distance or travel time to another locations should be derived.” See also [0032] “the search results may be shown in a simple list, with each individual result including any one or more of:… a brief description of the product or service being offered;… a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user the use of a map, as taught by Murphy and Tseng, the use of an interactive map, as taught by Howard, to help the user arrive to the destination that is offering content.

Claim 3 and 15
Murphy discloses: 
wherein the user device is a mobile device and location information for a user is provided as part of the request (Murphy [0008][0029]). See at least “The process further includes determining, using the one or more computing devices, a business category based on the search request; determining, using the one or more computing devices, a location associated with the search request…” and “Example user devices 106 include personal computers, mobile communication devices ( e.g., smartphones ), and other devices that can send and receive data over the network 102.”


Claim 4 and 16
Murphy discloses: 
wherein identifying the predetermined bounding region further comprises: evaluating, by the one or more processors, requests from plural users; determining, by the one or more processors, the predetermined bounding region as a mathematical function derived based on evaluating the requests from the plural users (Murphy [0012][0013][0025][0026]). See [0032] “User devices 106 can submit search queries 116 to the search system 112 over the network 102. In response, the search system 112 accesses the indexed cache 114 to identify resources that are relevant to the search query 116.”

Claim 5 and 17
Murphy discloses: 
wherein evaluating the requests from the plural users comprises evaluating, by the one or more processors, driving direction requests received from users that terminate at a location associated with the one location extension (Murphy [0085]). For GPS data provided to the user.

Claim 6 and 18
Murphy discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the mathematical function is a numeric average and wherein the predetermined bounding region represents an average distance a user would drive to visit the location (Tseng [0030]). See at least “The mobile device uses the actual minimum and maximum distance bounds specified by the user to identify which of the received locations of interest are located between the minimum and maximum distance bounds 120 and 122, and which received locations of interest are located in the buffer areas.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Murphy, using average distance to determine a bounding region, as taught by Tseng, to learn how far users are willing to go to access shared content.
Claim 9
Murphy discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein identifying one or more location extensions comprises identifying, by the one or more processors, plural location extensions that are included in the predetermined bounding region and selecting one of the plural location extensions (Tseng [0030]). See at least “The mobile device uses the actual minimum and maximum distance bounds specified by the user to identify which of the received locations of interest are located between the minimum and maximum distance bounds 120 and 122, and which received locations of interest are located in the buffer areas.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Murphy, identifying businesses within a region, as taught by Tseng, to provide helpful information to users.

Claim 10
Murphy and Tseng discloses the above limitations but does not explicitly disclose the following. Howard teaches: 
wherein the selecting is a random selection (Howard [0094]). See at least “In some embodiments, any listings located within the radius 1706 of the current location of the user may be displayed.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user the use of a map, as taught by Murphy and Tseng, displaying any business in the range, as taught by Howard, to offer users increased options.


Claim 11
Murphy discloses: 
wherein augmenting the content item with the one location extension further comprises providing, by the one or more processors, the one location extension for presentation in proximity to the content item when displayed on the user device (Murphy [0030][0032][0033]). See at least “A search result 118 is data generated by the search system 112 that identifies a resource that is responsive to a particular search query and includes a link to the resource.”

Claim 12
Murphy discloses: 
wherein identifying the predetermined bounding region further comprises: identifying, by the one or more processors, a first predetermined bounding region (Murphy [0057]); See at least “an extent may be defined, such as a geographic limit of 10 miles, so that only businesses/ content sponsors located within (or in association with) 10 miles of the particular location are included by the density calculator engine 125...”
determining, by the one or more processors, that no location extensions for the content item are included in the first predetermined bounding region (Murphy [0057]); See at least “minimum number of sponsors is needed to run a meaningful auction for advertisements, for example.” See also [0043] “Business category density information is used to determine how large of a geographical area is needed to yield a certain number of meaningful results or content providers in a particular business category.”
identifying, a second larger predetermined bounding region (Murphy [0056]);” The highlighted area is then expanded from the location outward to include entities in the vicinity of the location. The expansion, or zooming out, of the highlighted area may occur uniformly, resulting in a highlighted circle that represents the geographic relevance area 206.”
determining, by the one or more processors, when one of the one or more location extensions is included in the second larger predetermined bounding region; and (Murphy [0005][0068][0030]). See “Business category density information is used to determine how large of a geographical area  is needed to yield a certain number of meaningful results or content providers in a particular business category. “ See [0068]  “Business category density information is used to determine how large of a geographical area is needed to yield a certain number of meaningful results or content providers in a particular business category.”
augmenting, by the one or more processors, the content item with the one location extension (Murphy [0030][0032][0033]). See at least “A search result 118 is data generated by the search system 112 that identifies a resource that is responsive to a particular search query and includes a link to the resource.”

Claim 21
Murphy discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the request for search results further includes boundary criteria, and further comprising modifying, by the one or more processors, the predetermined bounding region based on the boundary criteria included in the request for search results (Tseng [0005]-[0007]). Where moving in the slider modifies the bounding region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Murphy, modifying the bounding region, as taught by Tseng, to provide the user with more relevant content.


Claim 22
Murphy discloses the above limitations but does not explicitly disclose the following. Tseng teaches: 
wherein the request for search results further includes boundary criteria, and wherein the instructions, when executed, further cause the one or more processors to modify the predetermined bounding region based on the boundary criteria included in the request for search results  (Tseng [0005]-[0007]). Where moving in the slider modifies the bounding region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering content items based on a location associated with a user, as taught by Murphy, modifying the bounding region, as taught by Tseng, to provide the user with more relevant content.

Response to Arguments

Applicant’s arguments with respect to the rejection(s) using the Rayanchu reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murphy (2014/0074820).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681